Case 0:20-cv-62166-AHS Document 12 Entered on FLSD Docket 11/13/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 20-62166-CIV-SINGHAL

  828 MANAGEMENT, LLC, et al.,

        Plaintiffs,

  v.

  BROWARD COUNTY, a political subdivision of
  the State of Florida,

       Defendant.
  _________________________________________/

                           ORDER SETTING TELEPHONIC HEARING

        THIS CAUSE is before the Court on the Plaintiffs’ Motion for Temporary

  Restraining Order, Preliminary Injunction, and Incorporated Memorandum of Law (DE

  [8]). Having considered the motion, the record, and being otherwise fully advised in the

  premises, it is hereby

        ORDERED AND ADJUDGED that a 3-hour telephonic hearing is scheduled for

  Thursday, November 19, 2020, at 2:00 p.m. The hearing will be conducted via ZOOM

  Video Conference.        Instructions to appear by ZOOM Video Conference will be

  forthcoming.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 13th day of

  November 2020.




  Copies furnished to counsel of record via CM/ECF
